Exhibit 10.3

 

LOGO [g949667g0620131657849.jpg]

 

 

June 22, 2020

Joseph Euteneuer

c/o Mattel, Inc.

333 Continental Boulevard

El Segundo, CA 90245

Dear Joe,

This letter (“Letter Agreement”) memorializes our discussions with respect to
your upcoming separation of employment (the “Separation”) with Mattel, Inc. (the
“Company”) the later of (i) the day of, and after the filing of, the Company’s
Form 10-Q for the second quarter of fiscal year 2020, or (ii) your anticipated
termination date, August 3, 2020 (the “Termination Date”), including with
respect to your employment through the Termination Date and with respect to the
application of certain terms of the Mattel, Inc. Executive Severance Plan B (the
“Plan”) and the participation letter relating to the Plan, dated September 25,
2017, between you and the Company (the “Participation Letter”). This Letter
Agreement also serves as notice of termination pursuant to Section 15 of the
Plan; and, you specifically agree and acknowledge to waive the requirement in
Section 2(f) that the Termination Date be no more than fifteen (15) days after
the actual receipt of the notice of termination. This Letter Agreement, the
Plan, and the Participation Letter constitute the full understanding of you and
the Company with respect to the Separation and your entitlement to severance pay
or benefits from the Company and its affiliates.

Service through the Termination Date. At this time, it is expected that you will
remain in your role as the Company’s Chief Financial Officer, reporting to the
Chief Executive Officer through the Termination Date (such period of time, the
“Transition Period”). We provide this information so that you and the Company
can work towards a smooth transition; however, you acknowledge and agree that:
(i) the Plan and your Participation Letter remain in full effect through your
Termination Date; (ii) nothing in this Letter Agreement alters or changes the
at-will employment relationship that exists between you and the Company; and
(iii) the length of the Transition Period is subject to change as determined by
the Company.

Resignation from All Positions. You agree to tender your resignation from any
and all positions you occupy as an officer of the Company or of any direct or
indirect subsidiary of the Company no later than the Termination Date by signing
the resignation letter in the form of Exhibit A to this Letter Agreement and
returning it to me.

Severance Payments and Benefits under the Plan. For purposes of the Plan, the
Separation is currently deemed a “Covered Termination” (as defined in
Section 2(e) of the Plan). This will remain the case unless you commit an act
that constitutes grounds for termination for Cause (as defined in the Plan)
between the date you sign the agreement and the Termination Date. Accordingly,
in connection with the Separation, you will be entitled to the severance
payments and benefits set forth in Section 3(b) (the “Severance Benefits”), so
long as: (i) your employment is not terminated for any reason other than a
Covered Termination (for the avoidance of doubt, if you resign without good
reason prior to the end of the Transition Period or if your employment is
terminated for Cause (as defined in the Plan) you will not be eligible to
receive the Severance Benefits under the Plan); (ii) following the Termination
Date, you execute a release in substantially the form attached as Exhibit A to
the Participation Letter (the “Release”); (iii) the executed Release becomes
irrevocable within 55 days of the Termination Date; and (iv) you comply with the
covenants set forth in Section 7 of the Plan. You agree and acknowledge that the
Plan, your Participation Letter, the Release, and the Compensation Recovery
Policy (effective September 25, 2017) remain in full effect and that this Letter
Agreement shall



--------------------------------------------------------------------------------

not interfere with or restrict the right of the Company to discharge you for
Cause (as defined in the Plan) and you acknowledge and agree that if your
employment terminates for any reason other than a Covered Termination, you will
not be eligible to receive the Severance Benefits under the Plan. The
Termination Date shall be the “Date of Termination” for all purposes of the
Plan.

Full Agreement. This Letter Agreement, the Plan, the Participation Letter, the
Release, the Compensation Recovery Policy, and the 2017 Employee Confidentiality
and Inventions Agreement, dated September 26, 2017, by and between you and the
Company (collectively, the “Agreements”) constitute the full understanding of
you and the Company with respect to the Separation. Without limiting the
generality of the foregoing, you expressly acknowledge and agree that except as
specifically set forth in the Agreements, you are not entitled to receive any
severance pay or benefits from the Company and its affiliates.

Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The dispute resolution provisions of the Plan
shall apply to this Letter Agreement.

Miscellaneous. This Letter Agreement may be amended, modified or changed only by
a written instrument executed by you and the Company. The captions of this
Letter Agreement are not part of the provisions hereof and shall have no force
or effect. This Letter Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

You have been and remain a valuable part of the business. We are counting on
your help through this transition. Please feel free to reach out to Amy Thompson
with any questions.

 

Sincerely, Mattel, Inc. By:  

/s/ Ynon Kreiz

  Ynon Kreiz   Chief Executive Officer

 

Acknowledged and Agreed:

 

/s/ Joseph Euteneuer

Joseph Euteneuer



--------------------------------------------------------------------------------

Exhibit A

Date:                                                      

Mattel, Inc.

333 Continental Boulevard

El Segundo, California 90245

Re:    Resignation from director and/or officer positions with Mattel and its
subsidiaries

Ladies and Gentlemen:

I hereby resign from any position I occupy as an officer of Mattel, Inc. and/or
as a director or officer of any direct or indirect subsidiary of Mattel, Inc.,
effective as of the Termination Date.

 

Very truly yours,

Signature:                                                            

Name:                                                                  